DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed July 21, 2020 is acknowledged and has been entered.  Claims 1-12 have been canceled in favor of new claims 13-25.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed July 21, 2020 and March 22, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received July 21, 2020 are acceptable for examination purposes.
Specification
The substitute specification filed July 21, 2020 has been entered.  The specification has been reviewed for examination purposes.
Claim Interpretation
The use of reference characters within the claims is to be considered as having no effect on the scope of the claims (see MPEP § 608.01(m)).  See claim 19.
Claim Objections
Claim 19 objected to because of the following informalities:  claim 19 recites “the rear wall (18)” at line 3.  The reference character therein should be removed.  Claim 20 is dependent upon claim 19 and does not remedy this objection.  Thus claim 20 is objected for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuensche et al. (U.S. Patent Application No. 2018/0013105).
As to claim 13, Wuensche discloses a battery housing 100 for a high-voltage battery of a motor vehicle, comprising:
a housing interior space for receiving a multiplicity of battery modules;
a housing upper part 10 and a housing lower part 32, which covers the housing upper part, forming the interior space, wherein
the housing lower part 32 is configured as a segmented housing base having at least two separate housing base segments 32 (for each row of batteries retained by a given part 32),
at least one of said at least two housing base segments 32 is configured so as to be removable for opening the battery housing 100 and for making accessible a sub-region of the housing interior space that is covered by said one housing base segment 32, and
the at least one housing base segment 32 is fastened to the upper housing components so as to be releasable in a non- destructive manner on the housing upper part 10 (Figs. 1-3 and 5 and corresponding disclosure).

    PNG
    media_image1.png
    465
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    471
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    505
    media_image4.png
    Greyscale

As to claim 14, the housing base segments 32 are configured as plate-shaped rectangular portions which extend across a width of the battery housing 100and which are disposed beside one another in a longitudinal direction of the battery housing (Figs. 1-3 and corresponding disclosure).
As to claim 22, the base segments 32 are fastened to portions of the upper housing part 10 by screw connection (paras. [0024], [0026], [0049]).
As to claim 23, the battery housing 100 includes other structural components which can function as a protective guard such as the outer periphery of the farrier frame 10 (elements 15, 16 and/or 17 see Figs. 1-3 and 5).
As to claim 24, Wuensche teaches of a multiplicity of battery modules 40 and the battery housing according to claim 13 as discussed above (Figs. 1-3).
As to claim 25, Wuensche teaches of the battery supplied for powering a motor vehicle (paras. [0011]-[0014]; [0047] and prior art claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 18-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki et al. (U.S. Patent Application No. 2018/0050607) in view of Wuensche et al. (U.S. Patent Application No. 2018/0013105).
As to claim 13, Matecki discloses a battery housing for a motor vehicle comprising
a housing interior space for receiving a multiplicity of battery modules;
a battery upper housing part 28/20/30/20 and a housing lower part 18 which covers the housing upper part forming an interior space therein (Figs. 1-10 and 13).
As to claim 18, the housing upper part comprises a front wall 28, a rear wall 30 and two lateral walls 20 which lie opposite one another in a width direction of the battery housing;
a top cover (para. [0042]); and
cross braces 44 which are oriented in the width direction and fastened to internal sides of the lateral walls 20 (Figs. 5 and 13, for example).  The base 18 is fastened to both the housing casing 28/20/30/20 and cross members 44 via corresponding holes for screws (Figs. 1-10, 13 and para. [0042]).
As to claim 19, sub-regions are formed in the interior housing space by two cross braces 44 and/or by one cross brace 44 and the front wall 28 and/or by one cross brace 44 and the rear wall 30 and the regions are covered by the top cover and lower housing part 18, fastened to the casing and corresponding cross brace 44 (Figs. 1-10 and 13).
As to claim 23, the housing includes lateral members 34 which function as a protective guard to protect the sides of the battery in the event that an obstacle impacts or collides with the vehicle (Fig. 16).  Furthermore, members 28, 44 and/or 30 also function as protective guards to the battery module of Matecki.
As to claim 24, the assembly provides for plural modules disposed in each compartment between cross members 44, for example (Fig. 8).
As to claim 25, the battery is provided in a vehicle (Figs 1-2).
Matecki does not teach of the housing base being removable segments (claim 13) configured to be plate shaped-rectangular portions which extend across a width of the battery and disposed beside one another in a longitudinal direction (claim 14), of the segments fastened by a screw connection (claim 22).
As to claim 13, Wuensche discloses a battery housing 100 for a high-voltage battery of a motor vehicle, comprising:
a housing interior space for receiving a multiplicity of battery modules;
a housing upper part 10 and a housing lower part 32, which covers the housing upper part, forming the interior space, wherein
the housing lower part 32 is configured as a segmented housing base having at least two separate housing base segments 32 (for each row of batteries retained by a given part 32),
at least one of said at least two housing base segments 32 is configured so as to be removable for opening the battery housing 100 and for making accessible a sub-region of the housing interior space that is covered by said one housing base segment 32, and
the at least one housing base segment 32 is fastened to the upper housing components so as to be releasable in a non- destructive manner on the housing upper part 10 (Figs. 1-3 and 5 and corresponding disclosure).

    PNG
    media_image1.png
    465
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    471
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    505
    media_image4.png
    Greyscale

As to claim 14, the housing base segments 32 are configured as plate-shaped rectangular portions which extend across a width of the battery housing 100and which are disposed beside one another in a longitudinal direction of the battery housing (Figs. 1-3 and corresponding disclosure).
As to claim 22, the base segments 32 are fastened to portions of the upper housing part 10 by screw connection (paras. [0024], [0026], [0049]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lower housing pat of Matecki to be a segmented base as taught by Wuensche since it would have provided for a design whereby any number of discrete battery modules in the larger battery assembly retained in a common housing could have been fastened/removed individually as needed.
Allowable Subject Matter
Claims 15-17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
a.  With respect to claim 15, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery housing therein wherein at least one of the housing base segments is fastened to the housing upper part so as to not be releasable in a non-destructive manner and the at least one removable housing base segment is disposed in a sub-region of the battery housing that is exposed to an impingement by a force caused by an impact.
Wuensche et al. (U.S. Patent Application No. 2018/0031105) teaches that all of the housing base segments are releasable in a non-destructive manner (screws) rather than not in a non-destructive manner (welding).  While the art has recognized various forms of fastening including non-destructive types (screws, bolts, etc.) and destructive types (welding), in the case of Wuensche et al. (U.S. Patent Application No. 2018/0031105) which uses screws, there is no sufficient motivation to modify the design of Wuensche et al. whereby some of the segments are fastened by screws (non-destructive fastening) and others by welding (destructive fastening).
b.  With respect to claim 16, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery housing therein wherein the housing base segments have dissimilar stiffness.
Wuensche et al. (U.S. Patent Application No. 2018/0031105) is silent regarding the relative stiffness of the segments therein and would appear to all be the same rather than different.  The different stiffnesses according to the instant invention is a function of placement of the segments and susceptibility of a given segment in relation to an impingement by a force caused by impact (see para. [0013] for example). Neither Wuensche et al. nor the remaining cited prior art of record reasonably teach of modifying the housing base segments therein to have dissimilar stiffness.   Claim 17 is dependent upon claim 16 and allowable for at least the same reasons.
c.  With respect to claim 20, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery housing therein including the limitations of claims 13 and 18-19 and wherein the lateral walls have a profile which varies along a longitudinal direction of the battery housing and by way of which lateral wall regions of the battery housing have dissimilar stiffness.  The varied profile and dissimilar stiffness as recited therein is shown to provide targeted protection of certain battery modules in the battery housing.
d.  Similarly, with respect to claim 21, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery housing therein including the limitations of claims 13 and 18 and wherein the lateral walls have a profile which varies along a longitudinal direction of the battery housing and by way of which lateral wall regions of the battery housing have dissimilar stiffness.  The varied profile and dissimilar stiffness as recited therein is shown to provide targeted protection of certain battery modules in the battery housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2016/0276638 discloses a battery pack wherein separate battery modules are disposed in a battery housing and selectively removable from the bottom of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725